UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-1595


DAVID BACH,

                 Plaintiff – Appellant,

          v.

UNITED STATES GOVERNMENT,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:13-cv-03503-MGL)


Submitted:    October 2, 2014                 Decided:   October 22, 2014


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Bach, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David Bach appeals the district court’s order denying

relief on his complaint.               The district court referred this case

to    a   magistrate        judge    pursuant      to    28    U.S.C.        § 636(b)(1)(B)

(2012).      The magistrate judge recommended that relief be denied

and advised Bach that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

              The     timely        filing   of     specific            objections      to    a

magistrate        judge’s     recommendation            is    necessary        to     preserve

appellate review of the substance of that recommendation when

the       parties     have     been      warned         of    the        consequences        of

noncompliance.         Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                 Bach

has    waived     appellate         review   by    failing         to   file       objections.

Accordingly, we affirm the judgment of the district court.

              We dispense with oral argument because the facts and

legal      contentions       are    adequately      presented           in   the    materials

before     this     court    and     argument     would      not    aid      the    decisional

process.

                                                                                      AFFIRMED




                                             2